The offense is theft of property over the value of fifty dollars; the punishment, confinement in the penitentiary for three years.
It is not made to appear that the statement of facts was filed in the trial court. This court is not authorized to consider a statement of facts which fails to show that it has been filed in the trial court. Rogers v. State,69 S.W.2d 769.
In the absence of a statement of facts we are unable to appraise the bills of exception found in the record.
The judgment is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
MORROW, P. J., absent.
              ON APPELLANT'S MOTION FOR REHEARING.